            Case 4:15-cr-00305-JM Document 259 Filed 07/14/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                      4:15-CR-00305-02-JM

XAVIER BRIGHT

                                            ORDER

       For the reasons set out below, Defendant=s Motion for Compassionate Release (Doc.

No. 258) is DENIED.

I.     BACKGROUND

       On April 20, 2017, Defendant pled guilty conspiracy to possess with intent to distribute,

and distributing, crack cocaine.1 On August 2, 2017, he was sentenced to 60 months in prison.2


II.    DISCUSSION

       Although the First Step Act made the procedural hurdles for compassionate release a bit

less strenuous, a defendant still must establish Aextraordinary and compelling reasons@ and that

release would not be contrary to the 18 U.S.C. ' 3553(a) factors.3

       Before a Defendant may seek compassionate release under the First Step Act, he must

first make the request with the Bureau of Prisons and exhaust his administrative remedies there.4



       1
           Doc. Nos. 150, 151.
       2
           Doc. Nos. 170, 172.
       3
         18 U.S.C. ' 3553(a)(2) mandates that any sentence imposed reflect the seriousness of the
offense, afford adequate deterrence, protect the public, and provide the defendant with
appropriate rehabilitation.
       4
       See United States v. Smith, Case No. 4:95-CR-00019-LPR-4, Doc. No. 440 (E.D. Ark.
May 14, 2020) (no jurisdiction when defendant fails to exhaust administrative remedies).


                                                1
           Case 4:15-cr-00305-JM Document 259 Filed 07/14/20 Page 2 of 3



 Defendant does not allege, nor does he provide documentation, that he exhausted his

administrative remedies at the Bureau of Prisons.

       Even if I had jurisdiction, the request would be denied. Defendant seeks compassionate

release based on his asthma and obesity. First, his health conditions are not severe enough to be

Aextraordinary and compelling.@ Although the First Step Act did not define this phrase, it defers

to the United States Sentencing Guidelines, which does set out examples.5 Neither asthma nor

obesity are listed. Defendant=s health issues are not uncommon.6 Furthermore, Defendant

presented neither argument nor medical records to establish that his medical conditions cannot be

controlled with medication. Notably, Defendants= asthma did not prevent him from smoking

marijuana daily from age 16 until he pled guilty to the instant offense. Second, Afear of

contracting COVID-19 or of experiencing more intense symptoms than the average person are

not extraordinary or compelling enough reasons for release.@7 Third, Defendant is 32 years old,

which means he does not meet the minimum age requirement under the Guidelines.


       5
         Of course, this list predates the COVID-19 outbreak. U.S.S.G ' 1B1.13 cmt. n. 1. The
examples are: (1) the defendant=s medical condition is such that he suffers from a Aterminal
illness@ or the condition Asubstantially diminishes the ability of the defendant to provide self-care
within the environment of a correctional facility and from which he or she is not expected to
recover@; (2) A[t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at
least 10 years or 75 percent of his or her term of imprisonment, whichever is less; (3) the
defendant=s family circumstances include either A(i) The death or incapacitation of the caregiver
of the defendant's minor child or minor children@ or A(ii) The incapacitation of the defendant's
spouse or registered partner when the defendant would be the only available caregiver for the
spouse or registered partner.@
       6
         United States v. Mitchell, No. 5:10-CR-50067-001, 2020 WL 544703, at *3 (W.D. Ark.
Feb. 3, 2020)(AThe medical conditions about which Mr. Mitchell complains are arguably due to
the aging process, but the Court is not convinced that ordinary geriatric ailments, including back
pain, rise to the level of >extraordinary and compelling reasons= that are required to grant
compassionate release under 18 U.S.C. ' 3582(c)(1)(A)(I).@).
       7
        United States v. Osborne, No. 4:05-CR-00109-BSM-12, 2020 WL 3258609, at *2 (E.D.
Ark. June 16, 2020).


                                                  2
          Case 4:15-cr-00305-JM Document 259 Filed 07/14/20 Page 3 of 3



       Even if Defendant could establish extraordinary and compelling reasons, his request for

relief must be denied because of the ' 3553(a) factors B specifically, a sentence reflecting the

severity of the offense and protecting the public from additional crimes by Defendant.

Defendant has two prior drug-related convictions, which is the same behavior involved in the

instant offense.   Additionally, Defendant has a long history of substance abuse.

       Also relevant is the conduct for the instant offense, and in this case, Defendant, along

with his co-conspirators, was repeatedly selling crack cocaine to customers in 2014 and 2015.

                                         CONCLUSION

       For the reasons set out above, Defendant=s Motion for Compassionate Release (Doc.

No. 258) is DENIED.

       IT IS SO ORDERED, this 14th day of July, 2020.


                                                      UNITED STATES DISTRICT JUDGE




                                                 3
